December 01, 2006


Ms. Cynthia Hollingsworth
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, TX 75201-4761
Mr. William E. Storie
Office of the Attorney General of Texas - Taxation Dept.
P. O. Box 12548
Austin, TX 78711-2548

RE:   Case Number:  04-0429
      Court of Appeals Number:  03-03-00169-CV
      Trial Court Number:  GN100569

Style:      LEXINGTON INSURANCE COMPANY, LANDMARK INSURANCE COMPANY, AND
      AMERICAN INTERNATIONAL SPECIALTY LINES INSURANCE COMPANY
      v.
      CAROLE KEETON STRAYHORN, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE
      OF TEXAS, AND GREG ABBOTT, ATTORNEY GENERAL OF THE STATE OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in  the  above-referenced  cause.   (Chief  Justice  Jefferson  not
sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Diane O'Neal         |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |The Honorable Craig T.   |
|   |Enoch                    |
|   |Mr. Melvin L. Burner     |
|   |Ms. Alene Ross Levy      |
|   |Mr. John Smithee         |
|   |Mr. James W. Paulsen     |